EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William H. Braunlin on June 3, 2022.
The application has been amended as follows: 
Cancel claims 18 and 20.

(Amended) A passive radiative cooling structure comprising:
one or more cooling stacks;
wherein each cooling stack is configured with a first waveguide layer, a first emissive layer and a thermal conductive layer, wherein the first emissive layer is sandwiched between the first waveguide layer and the thermal conductive layer; 
wherein the first emissive layer is configured to absorb and emit infrared radiation at wavelengths where Earth’s atmosphere is transparent;
wherein the thermally conductive layer has a proximal end and a distal end;
	wherein the thermally conductive layer is substantially perpendicular to and in thermal contact at its proximal end with a source of heat to be cooled, 



	wherein the first waveguide layer comprises a first sublayer and a second sublayer, and
wherein the first sublayer of the first waveguide layer is configured with lenses to collect and focus the infrared radiation from the first emissive layer onto redirecting coupling elements embedded in the second sublayer of the first waveguide layer, the redirecting coupling elements configured to direct the infrared radiation from the first emissive layer upwards towards the sky, and to inhibit the infrared radiation from being reflected backwards in an opposite direction.

21. (Amended) A passive radiative cooling structure according to claim 17 

23. (New) A passive radiative cooling structure according to claim 17, wherein each cooling stack further comprises a second waveguide layer, and a second emissive layer; 
	wherein the second emissive layer is sandwiched between the second waveguide layer and the thermal conductive layer; 
	wherein the thermal conductive layer is sandwiched between the first emissive layer and the second emissive layer;
	wherein the second emissive layer is configured to absorb and emit infrared radiation at wavelengths where Earth’s atmosphere is transparent,
	wherein the second waveguide layer comprises a first sublayer and a second sublayer, and
	wherein the first sublayer of the second waveguide layer is configured with lenses to collect and focus the infrared radiation from the second emissive layer onto redirecting coupling elements embedded in the second sublayer of the second waveguide layer, the redirecting coupling elements configured to direct the infrared radiation from the second emissive layer upwards towards the sky, and to inhibit the infrared radiation from being reflected backwards in an opposite direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763